DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (10/25/2021) amended claims 1-5, 7-13 and 15-19 and canceled claims 6, 14 and 20.    
Amended claims 7 and 9 overcome prior objections, hereby withdrawn.   
Amended claim 8 overcomes prior rejection under 35 USC 112 (antecedent basis), hereby withdrawn. 
Canceled claims 6, 14 and 20 render moot prior objections/rejections, hereby withdrawn. 
Examiner acknowledges applicant summary of interview conducted on 10/19/2021.        
Claims 1-5, 7-13 and 15-19 are currently pending in this final action.

Response to Arguments
Re rejection of claims 9-14 under 35 USC 101 (pgs 23-25), applicant arguments have been considered and found persuasive.  Applicant notes that use of the term “non-transitory” is not required, merely suggested as a way to exclude claiming of transitory forms of signal transmission (often referred to as signals per se) (see MPEP 2106.03(I)).  Applicant references paragraph 59 of the specification that recites “A computer readable storage medium, as used herein, is not to be construed as being 
Applicant arguments (pgs 28-36) relative to the rejection of claims 1-5, 7-13 and `15-19 under 35 USC 101 have been considered and not found persuasive. 
   Applicant asserts (pgs 28-29) that Examiner step 2A prong one analysis is deficient….
Response:  Contrary to applicant assertion, Examiner has applied a 101 analysis as required by 2019 PEG and October 2019 update, which requires a determination of whether the claims are directed to a statutory category of invention; determining whether the claims recite an abstract idea; determining whether the claims include additional elements that integrate the abstract idea into a practical application or provide an inventive concept. 
  As applicant has substantially amended the claims resulting in identification of a modified abstract idea, the currently presented arguments addressed to previous claims are rendered moot.  

   Applicant asserts (pgs 31-32): Under step 2A prong 2, payment account management technique with automatically determined restrictions in place is improvement over conventional payment account management techniques because authorization of a purchase based on automatically determined restrictions avoids conventional techniques of satisfying onboarding requirements by a tedious time consuming process….


  Applicant asserts, under Step 2B (pgs 33-35):  Additional elements…employing a non-conventional and non-generic arrangement of elements…provide improvement of controlling the usage of an electronic payment account via the combination of recited features, because…the authorization of the purchase of the item by the user using the electronic payment account is based on automatically determined restrictions, which avoids the conventional payment account management approaches that add an 
Response:  Applicant arguments are not persuasive.  The combination of claimed features recites a specific approach to control usage of an account in that patterns are determined from a user’s past authorized purchases on an account, including merchant category, item category and purchase amounts.  From these patterns certain restrictions/rules are determined for the user to comply with to be able to use the account for a purchase.  Basically, if a user follows rules that have been established based on his transactional behavior, then the user can have access to an account for purchases, concepts that clearly comprise an abstract idea.   That the process is asserted to be less time consuming may result in an improvement but it is an improvement in the abstract idea itself that allows use of an account after established restrictions have been met, and not to the functioning of computers or to a technical field.  
   The additional elements – the computer processors (e.g. see specification, paras 55,  63 use of general purpose computers)  - are generic computer components used for nothing more than to implement the claimed invention – ordinary processing that gathers, analyzes and compares data to ensure proper use of an account in the implementation of the abstract idea. (MPEP 2106.05(f)).  The additional element “using a bidirectional long short-term memory model with a region convolutional neural network” merely indicates that machine learning is being utilized in a computer system.  A neural network is a subset of machine learning, a computational learning system.  The additional element merely recites programming of a computer to perform the step of 
   Applicant asserts (pg 35-36)  the claims add a specific limitation other than what is well-understood, routine and conventional in the field of controlling usage of an electronic payment account…features include an additional element of “a bidirectional long short-term memory model with a region convolutional neural network” whose use provides for “capturing ... a pattern of purchases made by the user,” where the captured pattern of purchases is one of the bases for “dynamically granting a security permission to the user for a usage of the electronic payment account and for determining restrictions on the account… 
Response:  Applicant arguments are not persuasive. 
  The combined steps of the claim (for example claim 1) recite that patterns are captured (using machine learning) from gathered data; the patterns are a part of the information used to determine account restrictions that are then compared to an actual requested purchase to determine if it should be authorized. The capturing step recites that patterns are captured from data that is gathered, and these patterns are determined using a machine learning module – so basically an analysis of gathered data is occurring. Such functioning is ordinary computer functioning. The additional element “using a bidirectional long short-term memory model with a region convolutional neural 

Applicant arguments (pgs 37-40) relative to the rejection under 35 USC 103 of amended independent claims 1, 9 and 15 (and claims depending therefrom) under previously applied art have been considered and found persuasive.  Prior rejection has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) that is not integrated into a practical application and does not recite significantly more than the abstract idea.  
      Claim 1 is directed to a process, which is a statutory category of invention (Step 1: yes).

Step 2A Prong 1
   The claim (1) essentially recites the abstract idea of: 
      determining…a relationship between an owner of an electronic payment account and a user by using a knowledge graph;
     capturing…a pattern of purchases made by the user…the pattern of purchases including spending habits of the user, previous purchases made by the user using the electronic payment account and with an authorization of the owner of the electronic payment account, categories of items that were purchased by the user, and amounts
purchased in each of the categories;   
    based on (i) the relationship between the owner of the electronic payment account and the user and (ii) the pattern of the purchases, dynamically granting…a security permission to the user for a usage of the electronic payment account;

purchases using the electronic payment account during the specified time period, and (ii) one or more businesses from which the user is permitted to purchase items using the electronic payment account during the specified time period;
   determining…that the user is initiating a purchase of an item using the electronic payment account, the purchase being for an amount and from a business, and the item being in a category; 
    determining…that the amount does not exceed the maximum amount the user is permitted to spend using the electronic payment account, the business is included in the one or more businesses from which the user is permitted to purchase items using the electronic payment account, and the category is included in the one or more categories of items in which the user is permitted to make purchases using the electronic payment account; and
   based on the dynamically granted security permission, the amount not exceeding the
maximum amount, the business being included in the one or more businesses from which the user is permitted to purchase items using the electronic payment account, and the category being included in the one or more categories of items in which the user is permitted to make purchase using the electronic payment account, authorizing…the purchase of the item by the user using the electronic payment account.

Step 2A Prong 1
   The recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, - i.e., certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., risk mitigation for financial transactions).  Here, the claims recite subject matter for authorizing a purchase transaction based on the transaction meeting rules that have been established based on relationship of a user to an account owner and a pattern of authorized purchases by the user having been authorized by the account owner.   The computing components – one or more processors - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
   This judicial exception is not integrated into a practical application because the additional elements - one or more processors – result in no more than simply applying the abstract idea using generic computer components recited at a high level of generality (see e.g. specification para 55). The presence of a generic computer component is used for nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional element “using a bidirectional long short-term memory model with a region convolutional neural network” merely indicates that machine learning is being utilized in a computer system.  A neural network is a subset of machine learning, a computational learning system.  The additional element merely 
   The recitations of these additional elements, individually and as an ordered combination, do not meaningfully limit performance of the abstract idea and hence do not integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
   
Step 2B
   Per above, the claim includes additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements considered individually and as an ordered combination do not add significantly more to the exception.  (Step 2B: No)
   For these reasons, the claim is not patent eligible under 35 USC 101.  
	
Similar arguments, as for claim 1, can be made for independent computer program product claim 9, as the claim recites elements used to perform the abstract idea as in claim 1.  Hence, claim 9 is rejected on similar grounds to claim 1.  
 Similar arguments can also be made for independent system claim 15, and hence claim 15 is rejected on similar grounds to claim 1, as regards the abstract idea.  The claim recites additional elements beyond those recited in claim 1 which are addressed as follows:    

Here, the additional elements when considered separately and as an ordered combination, do not amount to significantly more because as stated above in the step 2A, Prong 2 analysis, the claim is simply using the additional elements as tools to carry out the abstract idea (i.e., “apply it”).  The additional elements are specified at a high level of generality to simply implement the abstract idea. (see e.g., applicant’s specification ¶¶ 47-48, fig 4) (Step 2B: No)  

Dependent claims 2-5, 7, 8, 10-13 and 16-19 are also rejected under 35 USC 101. 
    Dependent claims 2-5, 7 and 8, claims 10-13 and claims 16-19 further define the abstract idea recited in independent claims 1, 9 and 15, from which these claims respectively depend.  
    Specifically, claims 2-3, 10-11, 16-17 further describe the account usage rules/restrictions (item category, business, purchase amount) determined using multivariate time series clustering (interpreted as an algorithm used in the performance of the abstract idea) for the account); claim 7 further describes determining other 
     Dependent claim 8 merely recites a service that is provided with computer components deployed to perform the abstract idea of claim 1.   As the claim recites elements used to perform the abstract idea as in claim 1, the claim is rejected on similar grounds as claim 1.  
   In sum, these dependent claims 2-5, 7-8, 10-13 and 16-19 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea judicial exception when considered both individually and as an ordered combination.  
  For the reasons presented above, claims 1-5, 7-13 and 15-19 are not patent eligible under 35 USC 101.

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696